--------------------------------------------------------------------------------

Exhibit 10.2
 
 
SHARE EXCHANGE AGREEMENT- GOLDFIELD INTERNATIONAL INC.
 
 
THIS EXCHANGE OF SHARES AGREEMENT ("AGREEMENT") is entered into this 1st day of
MARCH 2013, between MINERALRITE Corporation (BUYER) (MINERALRITE ), and Lloyd
McEwan as (SELLER) for the shares of GOLDFIELD INTERNATIONAL INC. (GOLDFIELD) ,
located at 55 South Geneva Road, Lindon, UT 84042;
 
MINERALRITE shall acquire by share exchange all assets of GOLDFIELD , including
the name, inventory, all manufacturing and associated equipment, engineering
knowledge, any applicable patents and intellectual property, overhead cranes,
furniture, all fixtures, and other assets owned by GOLDFIELD. Seller warrants
that the business and assets are free of all liens, liabilities and
encumberances that are not specifically declared verbally and or in writing to
exist. Exhibit "A" is attached detailing an estimate of the inventory. Buyer and
Seller have perform a walk thru of the premises to verify and agree upon the
inventory.
 
Terms shall be the following:
 
MINERALRITE shall acquire the business for a share exchange of 2,000,000 voting
shares of restricted MINERALRITE shares for 100% of the shares of GOLDFIELD,
consisting of 1000 shares of GOLDFIELD. MINERALRITE shall assume as of March 1,
2013 all assets and liabilities of GOLDFIELD
 
The exchange of shares shall be tax free in accordance with Section 368 of the
Internal Revenue Code. IRC §§354 and 361 when applicable. Specifically a share
for share exchange under §368(a)(1)(13) and other applicable sections of the
IRC.
 
MINERALRITE shall have the right to lease for the price of $8,000 per month the
existing premises consisting of ONE office space and approximately 40,000 square
feet of back bay area. A right to lease a second office space of approximately
1000 square feet is included.  (The existing building is not included in the
purchase of the business)
 
The Parties have agreed upon the balance of receivables versus payables, the
cash on hand, and the existing inventory of raw material
 
In consideration of the mutual covenants and AGREEMENTs contained herein. the
adequacy of which is hereby acknowledged by each party, the parties hereby agree
as follows:
 
 
L.M.   G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
1. Good Faith Negotiations.
 
MINERALRITE and GOLDFIELD acknowledge that each party has negotiated in good
faith regarding all facts and representations. with the goal of a mutually
beneficial sale.
 
2. Expenses.
 
Each party agrees that it shall he responsible for the payment of its own
investment banking, legal or other professional fees incurred in connection with
creating this AGREEMENT and the proposed Transaction.
 
3. Intent Regarding Underlying Transaction.
 
It is the intent of the parties that this AGREEMENT is subject to verification
by MINERALRITE of the conditions listed within this AGREEMENT, including
verification of equipment and inventory by the parties and any applicable price
adjustments.
 
4. Due Diligence
 
The parties have provided the necessary and material due diligence information
to each other for review.
 
5. Confidentiality.
 
The terms of any prior Confidentiality Agreements shall remain in full force and
effect.
 
6. Cooperation
 
The parties agree to cooperate with each other in structuring the sale in a
mutually beneficial manner.
 
7. Governing Law-MEDIATION-Arbitration
 
 
L.M.   G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
This AGREEMENT shall be governed by and in accordance with the laws of the State
of UTAK
 
The Parties agree to negotiate in good faith to resolve any disputes,
disagreements, questions, claims. or similar matters in regard to this AGREEMENT
or any matter in regard to the relationship between the Parties. If such matters
cannot be resolved by negotiations between the Parties, such matters shall be
resolved by MEDIATION. Venue shall be set in Utah.
 
The parties may mutually agree to arbitration by a single arbitrator in
accordance with rules set by such arbitrator and judgment upon any award may be
entered in any court of competent jurisdiction. Venue of such arbitration shall
be set in Utah. Either party may make a request for arbitration by filing the
request in writing with the other party, for their agreement to Arbitrate. This
provision for arbitration shall be an absolute bar to any other legal
proceedings between the Parties hereto and the arbitrator's decision shall not
be appealable.
 
8. Amendments.
 
This AGREEMENT may not be amended except in writing by the parties hereto.
 
9. Counterparts
 
This AGREEMENT may be executed in one or more counterparts, and all such
counterparts taken together will constitute one and the same AGREEMENT. Fax,
email and other form of electronic copies of documents shall be binding upon the
parties, with original signature documents to follow.
 
10. Severablity
 
If any provision or section of this AGREEMENT is found to be invalid, the
remaining provisions shall remain in full force and effect. Should one of the
sections or provisions of this AGREEMENT, or any work phrase. sentence, clause,
or paragraph thereof be declared invalid, illegal, or unenforceable in any
respect by any federal, state, county, or municipal court or government, such
validity, legality, and enforceability of the remaining sections and provisions
hereof and any other applications thereof shall not in any way be affected or
impaired hereby and will remain in full force and effect as if such invalid or
illegal sections or provisions were omitted.
 
 
L.M.   G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
11. Waiver
 
No waiver of any breach of any condition, covenant, or AGREEMENT herein shall
constitute a continuing waiver or a waiver of any subsequent breach of the same
of any other condition. covenant, or AGREEMENT.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their duly authorized officers as of the date first written above.
 
 



  MINERALRITE          
 
By:
/s/ Guy Peckham       Guy Peckham, President.                            
GOLDFIELD             By: /s/ Lloyd McEwan       Lloyd McEwan-Owner  

 
 
 
 
 
 
 
 
L.M.   G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 

 

 
 
PURCHASE OF PERSONAL GOODWILL AGREEMENT - MINERALRITE
Corporation
 
THIS PURCHASE OF PERSONAL GOODWILL AGREEMENT ("AGREEMENT") is entered into this
1st day of MARCH 2013, between MINERALRITE Corporation (MINERALRITE) (BUYER),
and Lloyd McEwan, an individual (SELLER).
 
For the price of $100,000 paid by MINERALRITE, Lloyd McEwan shall transfer
personal goodwill owned by him to MINERALRITE.
 
Payments shall be as follows.
 
$33,000 by April 1st, 2013
 
$33,000 by May 1st, 2013
 
$34,000 by June 1st, 2013
 
Interest at the rate of 8% per year simple interest shall be added for any
payments that are greater than 10 days late. Section #7 shall apply in the event
of any disputes between the parties.
 
In consideration of the mutual covenants and AGREEMENTs contained herein, the
adequacy of which is hereby acknowledged by each party, the parties hereby agree
as follows:
 
1. Good Faith Negotiations.
 
MINERALRITE and Lloyd McEwan acknowledge that each party has negotiated in good
faith regarding all facts and representations.
 
2. Expenses.
 
Each party agrees that it shall be responsible for the payment of its own
investment banking, legal or other professional fees incurred in connection with
creating this AGREEMENT and the proposed Transaction.
 
 
 
L.M.    G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
3. Intent Regarding Underlying Transaction.
 
It is the intent of the parties that this AGREEMENT shall be for the PERSONAL
GOODWILL of Lloyd McEwan.
 
4. Due Diligence
 
The parties have provided the necessary information to each other for review.
 
5. Confidentiality.
 
The terms of any prior Confidentiality Agreements shall remain in full force and
effect.
 
6. Cooperation
 
The parties agree to cooperate with each other in structuring the sale in a
mutually beneficial manner.
 
7. Governing Law-MEDIATION-Arbitration
 
This AGREEMENT shall be governed by and in accordance with the laws of the State
of UTAH
 
The Parties agree to negotiate in good faith to resolve any disputes,
disagreements, questions, claims, or similar matters in regard to this AGREEMENT
or any matter in regard to the relationship between the Parties. If such matters
cannot be resolved by negotiations between the Parties, such matters shall be
resolved by MEDIATION. Venue shall be set in Utah.
 
 
L.M.    G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
The parties may mutually agree to arbitration by a single arbitrator in
accordance with rules set by such arbitrator and judgment upon any award may be
entered in any court of competent jurisdiction. Venue of such arbitration shall
be set in Utah. Either party may make a request for arbitration by filing the
request in writing with the other party, for their agreement to Arbitrate. This
provision for arbitration shall be an absolute bar to any other legal
proceedings between the Parties hereto and the arbitrator's decision shall not
be appealable.
 
8. Amendments.
 
This AGREEMENT may not be amended except in writing by the parties hereto.
 
9. Counterparts
 
This AGREEMENT may be executed in one or more counterparts, and all such
counterparts taken together will constitute one and the same AGREEMENT. Fax,
email and other form of electronic copies of documents shall be binding upon the
parties, with original signature documents to follow.
 
10. Severablity
 
If any provision or section of this AGREEMENT is found to be invalid, the
remaining provisions shall remain in full force and effect. Should one of the
sections or provisions of this AGREEMENT, or any work phrase, sentence, clause,
or paragraph thereof be declared invalid, illegal, or unenforceable in any
respect by any federal, state, county, or municipal court or government, such
validity, legality, and enforceability of the remaining sections and provisions
hereof and any other applications thereof shall not in any way be affected or
impaired hereby and will remain in full force and effect as if such invalid or
illegal sections or provisions were omitted.
 
11. Waiver
 
 
L.M.    G.P.
 
 
 

--------------------------------------------------------------------------------

 
 
 
No waiver of any breach of any condition, covenant, or AGREEMENT herein shall
constitute a continuing waiver or a waiver of any subsequent breach of the same
of any other condition, covenant, or AGREEMENT.
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
by their duly authorized officers as of the date first written above.
 
 



  MINERALRITE          
 
By:
/s/ Guy Peckham       Guy Peckham,       President.                            
        By: /s/ Lloyd McEwan       Lloyd McEwan  

 
 


 
 
 
L.M.    G.P.

--------------------------------------------------------------------------------